Citation Nr: 0117146	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for a skin condition, including as 
secondary to reported herbicide exposure.

2. Entitlement to service connection for skin cancer.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for blurry vision.

6. Entitlement to service connection for pruritic scalp.

7. Entitlement to an initial evaluation in excess of 70 
percent for service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to November 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
discoid lupus erythematous (claimed as skin condition), 
hearing loss, skin cancer, and tinnitus.  The RO also granted 
service connection for PTSD with an evaluation of 50 percent, 
effective from October 1997.  A notice of disagreement was 
received in May 1999; a statement of the case was issued in 
April 2000; and a substantive appeal was received in April 
2000.  The veteran testified at a hearing before an 
RO hearing officer in June 2000.  

In an October 2000 decision, the RO hearing officer awarded a 
70 percent evaluation for service-connected PTSD, effective 
October 21, 1997.  The Board notes that this decision also 
awarded a total disability evaluation due to individual 
unemployability, effective from October 21, 1997.  Although 
the increase represented a grant of benefits, the United 
States Court of Appeals for Veterans Claims (known as the 
United Stated Court of Veterans Appeals prior to 
March 11, 1999) (Court) has held that a "decision awarding a 
higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  As the regulations in 
38 C.F.R. Part 4 (2000) provide for a possible disability 
evaluation in excess of 70 percent for PTSD, the appeal with 
respect to that issue continues.

Although the RO addressed the issue of entitlement to service 
connection for a skin condition as an original claim, the 
Board notes that this claim was previously finally denied by 
a February 1987 decision of the RO, detailed infra.  
Therefore, the appropriate consideration is whether new and 
material evidence has been submitted.  In accordance with the 
Court ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
the Board is obligated to address the issue of new and 
material evidence regardless of whether the RO based its 
determination on that issue.

In the March 1999 rating decision, the RO also denied service 
connection for blurry vision and pruritic scalp.  The veteran 
specifically noted disagreement to these decisions in his 
notice of disagreement, received in May 1999.  However, the 
RO has not issued a statement of the case, regarding these 
issues, providing the necessary notice of applicable laws and 
regulations.  38 C.F.R. §§ 19.26, 19.29 (2000).  The failure 
to issue a statement of the case in such circumstances is a 
procedural defect requiring a remand.  Manlincon v. West, 12 
Vet. App. 238 (1999). Therefore, these issues are addressed 
in the remand portion of this decision.  


FINDINGS OF FACT

1. By decision dated in February 1987, the RO denied service 
connection for a skin condition due to Agent Orange 
exposure.  The appellant was properly notified of that 
decision, and did not file a notice of disagreement 
thereto.

2. The evidence received subsequent to the February 1987 RO 
decision, for the claim for service connection for a skin 
condition, including as due to herbicide exposure, is 
not cumulative or redundant, bears directly and 
substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the appellant's claim.

3. The record contains no current medical diagnosis of skin 
cancer or any skin disorder other than discoid lupus 
erythematous.  

4. Discoid lupus erythematous did not have its onset in 
service, and is not otherwise shown to be related thereto.

5. The record contains no medical evidence that establishes a 
current hearing loss disability or tinnitus.

6. The veteran's service-connected PTSD is manifested by 
impaired memory, social isolation, poor impulse control, 
hallucinations, delusions, severe insomnia, nightmares, 
frequent panic attacks, difficulty concentrating, suicidal 
ideation, intrusive memories, generalized anxiety, 
hypervigilance, exaggerated startle response, intermittent 
inability to perform activities of daily living, inability 
to adapt to stressful situations, and inability to obtain 
or maintain employment.  These symptoms have not been 
responsive to aggressive management with medication and 
psychotherapy.  


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for a skin condition, 
including as due to herbicide exposure, is reopened.  
38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156(a) 
(2000).

2. Discoid lupus erythematous was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-576, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303 (2000).

3. Skin cancer was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000); VCAA, Pub. L. No. 106-576, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.307, 3.309.

4. A hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5107; VCAA, Pub. L. No. 106-576, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.385 (2000).

5. Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; VCAA, Pub. 
L. No. 106-576, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303.

6. The criteria for entitlement to a 100 percent evaluation 
for service-connected PTSD have been met.  38 U.S.C.A. § 
1155; VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In April 2001, the veteran was provided notice of this change 
in the law, including the duty to notify the veteran of what 
evidence is required and of the duty to assist in obtaining 
evidence.  The veteran identified treatment during service 
for skin cancer and tinnitus.  In April 2001, the veteran 
stated that he had nothing to add to his claims, and 
requested that his appeal be processed.  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports, as well as VA outpatient records, 
private medical records, and testimony by the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the veteran.  The Board therefore finds that 
the record as it stands is adequate to allow for equitable 
review of the veteran's appeal. 

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
the disabilities sought and entitlement to a higher 
evaluation for PTSD.  The discussions in the rating decision, 
statement of the case and supplemental statement of the case, 
as well as the specific VCAA notice letter, have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.


Service Connection for Skin Disorder/Skin Cancer

I. Factual Background

The veteran filed an initial claim for service connection for 
a skin condition, due to exposure to Agent Orange, in 
September 1986.  The veteran's DD Form 214 notes receipt of 
the Vietnam Service Medal and more than one year, eight 
months of foreign and/or sea service.  The veteran's service 
medical records contain no complaints or diagnoses of any 
skin condition.  

By rating decision in February 1987, the RO denied service 
connection for a skin condition due to Agent Orange exposure.  
The veteran was notified of this decision under cover letter 
dated in February 1987.  No notice of disagreement was 
received within one year of the notice of this decision.  38 
C.F.R. §§ 20.200, 20.201, 20.302(a) (2000).  The RO decision 
is final as to evidence of record at the time.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 19.129, 19.192 (1986), in 
accord with 38 C.F.R. § 20.1103 (2000).

The veteran filed a request to reopen his claim for service 
connection for a skin condition in September 1996.  In 
October 1996, the veteran was notified that to continue his 
claim, he should provide the RO with new and material 
evidence.  In October 1997, more than a year after this 
notification, the veteran again requested that his claim for 
service connection for a skin condition due to Agent Orange 
be reopened.  The veteran also requested service connection 
for skin cancer and "skin itch."  The evidence, submitted 
since the final RO decision in February 1987, includes 
private and VA treatment records and testimony and statements 
from the veteran.  

The record contains a "Certificate of Professional Care" 
from J.W.H., M.D., noting treatment in November 1979 for 
discoid lupus erythematous.  VA outpatient treatment records 
dated from April 1997 note treatment for discoid lupus 
erythematous with complaints of intermittent joint pain.  The 
records also note consideration of systemic lupus 
erythematous and gout, due to complaints of joint pain, and 
tinea versicolor, but no confirmed diagnosis of any of these 
conditions.  A single diagnosis of tinea versicolor on the 
back was reported.  

In his notice of disagreement, received in May 1999, the 
veteran stated that he was treated for a skin rash in July or 
August 1967 near Da Nang and was again treated in Okinawa and 
Japan prior to his separation from service in November 1967.  

The veteran testified at a hearing before an RO hearing 
officer in June 2000.  He stated that a private physician 
diagnosed skin cancer and stated that they did not know the 
origin of the condition.  Transcript pp. 5-6.  The veteran 
stated an understanding that the discoid lupus erythematous 
and skin cancer were the same thing.  Transcript p. 6.  He 
reported that he was treated for skin problems during service 
in Vietnam, Okinawa, and Japan.  He sought no treatment post-
service for skin problems until 1979.  Transcript p. 7.  

II. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Board observes that the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) specifically notes that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See VCAA, § 3 (to be codified at 38 U.S.C. § 
5103A(f)).  However, the new notice provisions of the VCAA do 
apply to attempts to reopen claims and VA must notify the 
claimant of any information or evidence not previously 
provided to VA that is necessary to substantiate the claim.  
VBA Fast Letter 01-02 (Jan. 9, 2001).  VA did so in the April 
2001 notice letter.

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998). In Hodge, the United States Appeal 
Court for the Federal Circuit (Federal Circuit) noted that 
new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the instant case, the RO denied the veteran's claim for 
service connection for a skin condition, due to Agent Orange 
exposure, in February 1987.  As no notice of disagreement was 
filed to this decision, it is final.  Prior to the February 
1987 decision, the record contained no evidence of a current 
diagnosis of any skin disorder.  Since that time the veteran 
has submitted both private and VA treatment records noting 
diagnosis and treatment of discoid lupus erythematous.  
Such evidence is both new and material as it establishes a 
current diagnosis of the claimed condition, a necessary 
element of a claim for service connection for any disability.  

The Board notes that the RO did not consider this claim as a 
reopened claim with the necessity of submitting new and 
material evidence.  Where the Board addresses in a decision a 
question that was not addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby, particularly in light of the duties 
detailed in the VCAA.  Although the Board considered and 
denied the appellant's claim on a ground different from that 
of the RO, the appellant has not been prejudiced by 
the decision.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
Meyer v. Brown, 9 Vet. App. 425 (1996).  As the Board finds 
that new and material evidence has been submitted, and 
proceeds to a consideration of the veteran's claim for 
service connection based on review of the record as a whole, 
the veteran has not been prejudiced by consideration 
under this standard in the first instance.  See Bernard, 4 
Vet. App. at 393-94.

As new and material evidence has been submitted, the Board 
now proceeds to consideration of the veteran's claims for 
service connection for a skin condition, to include discoid 
lupus erythematous, on the merits.  The Board also considers 
here, the veteran's claim for service connection for skin 
cancer.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Where certain diseases, such as 
systemic lupus erythematous, are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  The Board notes that, 
although a diagnosis of systemic lupus erythematous has been 
considered by the veteran's physicians, such a diagnosis has 
never been confirmed and the first diagnosis of record of 
discoid lupus erythematous was in 1979, more than 10 years 
after the veteran's discharge from active military service.  
Thus, the presumption under 38 C.F.R. § 3.309(a) is not for 
application.  

Vietnam era service is from February 28, 1961 to May 7, 1975, 
for veterans, who served in the Republic of Vietnam during 
that time.  A veteran who served in Vietnam between January 
9, 1962 and May 7, 1975, and has a disease listed under 
§3.309(e) is presumed to have exposure to a herbicide agent 
during service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii) (2000).  

The following diseases shall be service-connected, if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, even though there is no 
record of such disease during service, provided that the 
requirements and limitations under § 3.307 are met: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Type II diabetes mellitus; and certain 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (2000), as 
amended effective July 8, 2001; 66 Fed. Reg. 23166-23169 (May 
8, 2001).  The medical records do not contain diagnoses of 
any of the above disabilities.  

Furthermore, the Secretary of VA formally announced in the 
Federal Register, on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  See, 64 Fed. Reg. 59232-59243 (November 2, 
1999), 61 Fed. Reg. 41442-41449 (August 8, 1996) and 59 Fed. 
Reg. 341-346 (January 4, 1994).

Notwithstanding the foregoing presumption, the Federal 
Circuit has held that specific VA regulations which provide 
for presumptive service connection do not preclude an 
appellant from establishing service connection with proof of 
actual, direct causation.  Cf. Combee v. Brown, 34 F.3d 1039, 
1040 (1995) (presumptive diseases due to radiation exposure).  
When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(d).  

In the instant case, the veteran has been treated since 1979 
for discoid lupus erythematous.  The record contains no 
diagnosis of any form of skin cancer.  The veteran's 
testimony at the June 2000 hearing appeared to show that the 
veteran believed the discoid lupus erythematous to be skin 
cancer.  Any claim for skin cancer must be denied as there is 
no evidence of the disability.  The veteran has not 
identified any physician that has diagnosed him with skin 
cancer, other than identifying treatment for discoid lupus 
erythematous.  A claim for service connection for a 
disability must be accompanied, at a minimum, by medical 
evidence that establishes that the claimant currently has the 
claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See, e.g., Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The veteran has reported that he was treated for a skin 
condition during service beginning in July 1967.  The service 
medical records contain no complaints or diagnoses of any 
skin disorders.  Notably, the veteran underwent service 
medical examinations in July 1967 and November 1967 and 
neither reported any current skin conditions or complaints of 
ongoing skin problems.  

The medical records do not show treatment or diagnosis for a 
skin condition until 1979, when Dr. J.W.H. diagnosed discoid 
lupus erythematous, thirteen years after discharge from 
service.  The veteran indicated at the hearing that this was 
the first treatment he sought for a skin condition after 
service.  The record contains ongoing treatment at the VA 
facility, beginning in April 1997 for discoid lupus 
erythematous, but none of the medical records indicate that 
such was related in any way to the veteran's active military 
service, including as due to reported exposure to Agent 
Orange.  Further, the veteran testified at the hearing that 
the private physician, who initially diagnosed the discoid 
lupus erythematous, did not know the origin of the condition.  

The Board finds that the evidence preponderates against a 
finding that the veteran's discoid lupus erythematous was 
incurred in or aggravated by his active military service, 
including reported exposure to Agent Orange.  The Board finds 
that based on the record, a VA examination is not warranted.  
Although the record contains evidence of a current diagnosis 
of disability, the only evidence connecting such to service 
is the veteran's reports, which are directly contradicted by 
the contemporaneous service medical records.  


Service Connection for Hearing Loss/Tinnitus

III. Factual Background

Audiology evaluation on service enlistment in May 1963 showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

On reenlistment examination in July 1967, a diagnosis of left 
ear hearing loss, not considered disabling, was noted.  
Audiology examination in July 1967 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
0
LEFT
0
0
0
15
45

Service separation examination in November 1967, showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-10
0
LEFT
-5
0
-5
0
10

The veteran filed an initial claim for service connection for 
a "hearing condition" in October 1997.  The veteran's DD 
Form 214 noted that his military occupational specialty was 
"rifleman."

A VA outpatient treatment record in July 1997 noted a 
complaint of a 30-year history of bilateral hearing loss with 
tinnitus.  The examiner noted a history of loud noise 
exposure, but did not indicate whether such was during active 
military service.  The examiner provided a diagnosis of 
hearing loss secondary to noise exposure.  A VA audiology 
examination was conducted in August 1997.  The results are in 
graph form only and, though not reported elsewhere, show no 
threshold greater than 20 decibels at a pertinent frequency 
tested.  However, the audiologist interpreted the report data 
and provided an impression of essentially normal hearing 
bilaterally.  

At a hearing before an RO hearing officer in June 2000, the 
veteran testified that he experienced a vibrating sensation 
in the left ear.  Transcript p. 3.  He reported noise 
exposure during combat in service, as well as working on a 
rifle range at Camp Pendleton.  Transcript pp. 4-5.  The 
veteran's representative noted for the record that the 
veteran had to have several questions repeated due to an 
apparent inability to hear the question.  Transcript p. 3.  

IV. Analysis

By law, service connection may be granted for disability, 
which results from an injury suffered in the line of duty.  
38 U.S.C.A. § 1110.  However, in the case of service 
connection for defective hearing, a claim shall only be 
established if the loss is such that it meets prescribed 
statutory criteria defining a loss for purposes of receiving 
VA benefits.  According to 38 C.F.R. § 3.385 (2000), service 
connection is warranted when, based on the results of 
audiometric testing, the veteran has a pure tone threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 
hertz which is 40 decibels or greater; or when the thresholds 
for at least three of these frequencies exceed 26 decibels; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  The record contains no current 
interpreted audiometric testing results reflecting values 
that meet the definition of hearing loss disability under 
38 C.F.R. § 3.385.  The Board notes that the July 1967 
service examination results met these requirements.  However, 
a findings more than 30-years old does not serve to 
demonstrate a current disability, especially in light of the 
fact that a subsequent examination, conducted four months 
later at service separation, did not reflect a hearing loss 
disability under the regulations.  Further, the only post-
service hearing examination in 1997 led to a diagnosis of 
normal hearing bilaterally.  The VA audiologist reviewed the 
report and explained it to the veteran when he asked for a 
hearing aid late in 1997.  As for the veteran's complaints of 
ringing in his ears and tinnitus, the Board notes that there 
is no medical diagnosis of this condition.  The Board also 
notes that the record contains no medical opinion providing a 
connection between the veteran's complaints many years after 
discharge and any incident of his active military service.  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin, supra; Brammer, 3 Vet. App. at 225.  


Evaluation of PTSD

V. Factual Background

The veteran was referred for a psychiatric evaluation in 
September 1997.  The veteran reported frequent Vietnam 
related dreams.  Mental status examination revealed fair 
insight/judgment with no formal thought disorder.  
The examiner provided a diagnosis of rule out PTSD.  

The veteran filed an initial claim for service connection for 
PTSD, "emotional disorder,...angered attitude,...[and] loss of 
sleep" in October 1997. 

In October 1998, the veteran sought treatment due to 
increasing agitation, with crying and shouting.  The veteran 
denied suicidal/homicidal ideation, hallucinations, and 
thought disorders.  The veteran reported poor sleep and low 
energy level.  The veteran was currently married to his 
second spouse.  He had a high school education with some 
college and trade school and had worked in law enforcement, 
cosmetology, and as a gardener.  The veteran had been 
unemployed for approximately one year.  The examiner provided 
a diagnosis of PTSD, rule out mania, and rule out drug 
intoxication, and provided a global assessment of functioning 
(GAF) rating of 35.  The veteran was admitted to the VA 
hospital due to these symptoms.  Initial evaluation noted 
excitement, flashbacks, intrusive thoughts, nightmares, 
unusual thoughts, and somatic concerns.  The veteran was 
discharged against medical advice after one day.  

On a PTSD questionnaire, received in February 1999, the 
veteran reported an employment history as a truck driver, 
cosmetologist, deputy sheriff, security guard, and gardener.  
He indicated that he left his first position after service 
due to incompatibility with the foreman.  He further reported 
that he left his position with the sheriff's department after 
11 years due to insubordination to supervisors.  

A VA fee basis psychiatric examination was conducted in 
February 1999 by A.S., M.D., who noted that no medical 
records were available for review.  Dr. A.S. observed that 
the veteran had multiple bizarre behaviors during the 
evaluation; the veteran was extremely paranoid, startled 
easily by minimal noises, and significantly agitated.  While 
describing experiences in Vietnam, the veteran began yelling 
and shaking.  The veteran complained of depression, 
tearfulness, near constant flashbacks, nervousness, 
withdrawal from others, anger, intrusive memories, frequent 
panic attacks, a sense of hopelessness, and memory and 
concentration impairments.  He stated that he felt estranged 
from everyone except his spouse, including his two adult 
children.  The veteran participated in VA outpatient group 
therapy on a biweekly basis, and had been doing so for 
approximately two years.  

The veteran reported that he had been employed since 1967 as 
a gardener, security guard, truck driver and police officer.  
He noted that he had to quit multiple jobs due to difficulty 
in getting along with others.  The veteran was last employed 
in 1998 as a gardener, but stopped working due to joint pain 
and recurrent skin cancer.  The veteran reported that his 
spouse did all the shopping, cooking, errands, and was 
responsible for the finances.  He stated that he spent most 
of his day in his room.  

Mental status examination revealed pressured and loud speech, 
intact memory, depressed mood, labile and agitated affect, 
tearfulness, nervousness, no homicidal or suicidal ideation, 
intact concentration, intact abstractions, fair insight, fair 
judgment, adequate fund of knowledge, paranoia, and no 
evidence of hallucinations.  Dr. A.S. provided a diagnosis of 
PTSD with moderate to severe stressors and a GAF of 50.  The 
physician stated that the veteran had a chronic course of 
psychiatric symptoms consistent with PTSD, including social 
isolation, anger, flashbacks, intrusive memories, depression, 
hopelessness, nightmares, diaphoresis, palpitations, and 
agitation.  The veteran's symptoms had been worsening for the 
previous two years.  Dr. A.S. stated that given the veteran's 
emotional instability, he would have significant difficulty 
interacting appropriately with customers, coworkers, and 
supervisors and would have difficulty adapting appropriately 
to the stresses common to a normal work environment.  

By letter, dated in August 1999, T.A.G, M.D., Ph.D., stated 
that the veteran had been a patient under his care at the VA 
since October 1998.  The veteran experienced intense and 
continuous fear and helplessness during service, and 
later developed insomnia, nightmares, irritability, 
difficulty concentrating, hypervigilance, an exaggerated 
startle response, restricted affect, foreshortened future, 
anhedonia, and significant interpersonal detachment.  The 
veteran's work record revealed difficulty finding meaningful 
or gainful employment.  The veteran worked six or seven jobs 
since discharge from service, the longest lasting 
approximately ten years, but in each position he experienced 
frequent conflicts with supervisors and other employees.  The 
veteran had been continuously unemployed for two and one-half 
years.  

Dr. T.A.G. reported that the veteran's current symptoms 
included severe insomnia, nightmares, frequent (at least 
daily) panic attacks, difficulty concentrating, hopelessness, 
helplessness, frequent suicidal ideation, intrusive memories, 
generalized anxiety, hypervigilance, exaggerated startle 
response, distractibility, emotional numbing, extreme 
avoidance of cues reminiscent of military service, 
and avoidance of any non-essential social contact.  
Medication had resulted in some stabilization, but not 
remission of the veteran's symptoms.  Dr. T.A.G. found the 
veteran to be currently disabled and unemployable due to 
persistent and treatment-resistance symptoms of PTSD.  Dr. 
T.A.G. stated that the veteran's occupational and social 
impairment was severe and had persisted despite aggressive 
management with medication and psychotherapy.  

The veteran was hospitalized in May 2000.  He reported to the 
VA facility, looking for a "safe place."  The veteran's 
spouse verified that the veteran had not slept or bathed for 
several days and that the veteran's social isolation had 
become more intense.  On admission, diagnoses of PTSD and 
major depression were reported.  The following were noted on 
admission:  impaired memory; isolation/withdrawal; poor 
impulse control; hallucinations; suspicious feelings; 
and hopelessness/helplessness.  During hospitalization, the 
veteran reported a close relationship with his oldest 
sibling, but a poor relationship with his two adult children.  

Outpatient treatment in June 2000 noted some improvement 
since the recent decompensation, but noted that the veteran 
was still psychotic with ideas of reference, vague 
persecutory and religious delusions, depression, and distrust 
of others.  A GAF of 30 was noted at the end of June 2000 and 
a GAF of 41 was reported in August 2000.  The veteran 
continued to undergo individual therapy with a nurse and to 
have regular psychiatric treatment and medication reviews.  
In August 2000, psychiatric treatment notes indicated that 
the veteran showed marked improvement and reported a decrease 
in nightmares.  The veteran also reported a "great" 
relationship with his grandchild.  Although the psychiatrist 
and nurse noted some improvement in symptoms, a GAF of 28 was 
reported in September 2000.  

VI. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran 's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

The Schedule provides for the following evaluations:  
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and 
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).

A GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends unable to keep a job).  
A GAF of 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF of 21-
30 reveals behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day, 
no job, home, or friends).  American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition).  Regarding the GAF 
rating scheme see, for example, the references in Baker v. 
West, 11 Vet. App. 163 (1998), Richard v. Brown, 9 Vet. 
App. 266 (1996), Cathell v. Brown, 8 Vet. App. 539 (1996) and 
Carpenter v. Brown, 8 Vet. App. 240 (1995).

The Board finds that the veteran's symptomatology most 
closely approximates the criteria for a 100 percent 
evaluation under the Schedule.  The veteran has 
been hospitalized twice due to his PTSD symptomatology, in 
October 1998 and May 2000.  Although the veteran has 
participated in ongoing therapy and is apparently compliant 
with this treatment and medication, his symptoms continue 
to be severe and the GAF ratings reported from June through 
September 2000 continues to indicate breaks with reality and 
serious impairment of functioning.  Further, the Board notes 
that at the hearing in June 2000, the veteran's responses 
were consistent with this type of serious impairment of 
functioning, in that he was not always entirely responsive to 
the questions asked.  The Board assigns particular weight to 
the August 1999 letter from Dr. T.A.G, who treated the 
veteran.  Dr. T.A.G. concluded that the veteran was 
unemployable and had severe social and occupational 
impairment, which had been unresponsive to medication and 
psychotherapy.  Treatment and hospitalization records after 
this report show a continuation of these type of symptoms.  
Although the veteran currently reports a good relationship 
with certain members of his family, previous reports showed 
that he was estranged from his children and his current 
spouse has reported concerns about his behavior.  

The veteran has reported that he often remains in his room 
for long periods.  Immediately prior to hospitalization in 
May 2000, the veteran, as confirmed by his spouse, had not 
bathed or slept for several days.  The veteran has reported 
no social activities and his spouse has indicated that they 
are increasingly socially isolated.  The Board finds that the 
evidence does not preponderate against a finding that the 
veteran suffers from total occupational and social impairment 
due to impairment of thought processes, delusions, 
hallucinations, suicidal thoughts, and inability to perform 
activities of daily living.  

As the veteran has been awarded a 100 percent evaluation, 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not necessary.  Further, the Board has not 
overlooked that entitlement a total disability evaluation due 
to individual unemployability has already been granted in the 
hearing officer's decision of October 2000.  The effective 
date for this benefit coincided with the effective date for 
service connection of PTSD and a 70 percent rating.  
Exceptions to the mootness doctrine have been recognized and 
there is a potential of additional benefits for which a total 
schedular evaluation is a prerequisite.  See, for example, 
Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. 
Brown, 8 Vet. App. 365, 367-68 (1995) and Bond v. Derwinski, 
2 Vet. App. 376, 377 (1992).  See also, 38 U.S.C.A. §§ 511, 
7104, 7105; 38 C.F.R. § 20.101.  See also VAOPGCPREC 6-99.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of service connection for a 
skin disorder, including as due to herbicide exposure, is 
granted.

Entitlement to service connection for a skin condition, 
including as due to herbicide exposure, is denied.  

Entitlement to service connection for skin cancer is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  

Entitlement to a 100 percent schedular evaluation for 
service-connected PTSD is granted.  


REMAND

As noted in the Introduction, the veteran has timely filed a 
notice of disagreement to the RO's March 1999 rating 
decision, denying service connection for blurry vision and 
pruritic scalp.  The RO has not issued a statement of the 
case on either of these issues.  However, before the issue is 
returned to the Board it must be perfected by filing a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); 38 C.F.R. §§ 20.200, 20.201, 20.300 (2000).

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should issue a statement of the 
case, on the issues of service connection 
for blurry vision and pruritic scalp, 
which summarizes the pertinent evidence, 
fully cites any applicable legal 
provisions not previously provided, 
and reflects detailed reasons and bases 
for the decision denying service 
connection for left ear hearing loss.  
The veteran should then be afforded the 
applicable time period in which to 
respond.

If the appeal is timely perfected with the timely filing of a 
substantive appeal after issuance of the statement of the 
case, the claims should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 



